ACCEPTED
                                                                                             01-14-00857-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        5/13/2015 8:55:27 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                No. 01-14-00857-CR
                                         In the
                                  Court of Appeals                        FILED IN
                                        For the                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                First District of Texas            5/13/2015 8:55:27 AM
                                      At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                     No. 1410607
                            In the 185th District Court of
                                Harris County, Texas
                             
                            JESSE DIMAS ALVARADO
                                       Appellant
                                         v.
                           THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 185th district court of Harris County, Texas, cause 1410607, the State of

          Texas v. Jesse Dimas Alvarado, appellant, was convicted of being a felon in

          possession of a weapon.
       2. He was assessed punishment of confinement for 5 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief is due on May 13, 2015.

       4. An extension of time in which to file the State’s brief is requested until June

       15, 2015.

       5. One previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

       Since my last motion for extension, I have filed a brief in cause number
01-14-00615-CR, and I will be filing a brief in cause number 14-13-00370-CR
in the next week. I was set for trial on May 4th, 2015 on the State of Texas v.
Sidney Darrell in cause number 1421932. The case did not go to trial on May 4th,
but was carried day to day for the entire week. The trial was going to
commence on May 8th, but the defendant pled. Much of my time throughout
the last month has been dedicated to trial preparation in this case. This motion
is not sought for delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until June 15, 2015 in which to file the State’s brief in this case.

                                                         Respectfully submitted,
                                                         /s/ Abbie Miles
                                                         Abbie Miles
                                                         Assistant District Attorney
                                                         Harris County, Texas
                                                         1201 Franklin, Suite 600
                                                         Houston, Texas 77002
                                                         (713) 755-5826
                                                         TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on May 13, 2015:

      Timothy A. Hootman
      2402 Pease Street
      Houston, TX 77003
      Thootman2000@yahoo.com

                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: May 13, 2015